United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                    F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                      June 21, 2005
                                 FOR THE FIFTH CIRCUIT
                                 _____________________                           Charles R. Fulbruge III
                                                                                         Clerk
                                      No. 05-50026
                                 _____________________


UNITED STATES OF AMERICA

                      Plaintiff - Appellee

    v.

HECTOR ENRIQUE GODOY-MORAN

                      Defendant - Appellant

                           ---------------------
           Appeal from the United States District Court for the
                    Western District of Texas, El Paso
                           ---------------------


Before JONES, BARKSDALE, and PRADO, Circuit Judges.


PER CURIAM:*


       IT IS ORDERED that appellee’s unopposed motion to vacate the

sentence is GRANTED.



       IT IS FURTHER ORDERED that appellee’s unopposed motion to

remand case to the United States District Court for the Western

District of Texas, El Paso Division, for resentencing is GRANTED.




       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
     IT IS FURTHER ORDERED that appellee’s unopposed motion in the

alternative to extend time to file appellee’s brief until 14 days

from the Court’s denial of appellee’s motion to vacate and remand

is DENIED as moot.